Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of April 17, 2019 (the “Closing Date”) by and among Astrotech Corporation, a
Delaware corporation (the “Company”), and the Investors identified on Exhibit A
attached hereto (each an “Investor” and collectively the “Investors”).

RECITALS

A.

The Company and each Investor is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”), and/or Rule
506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act; and

B.

The Investors wish to purchase from the Company, and the Company wishes to sell
and issue to the Investors, severally and not jointly, upon the terms and
subject to the conditions stated in this Agreement, in the case of non-Affiliate
Investors, shares of the Company’s series C convertible preferred stock, par
value $0.001 per share (the “Series C Preferred Stock”) and, in the case of
Affiliate Investors, such number of shares of the Company’s series D convertible
preferred stock, par value $0.001 per share (the “Series D Preferred Stock”) in
the amounts and at the Closing Price, as set forth on  Exhibit B (collectively,
the “Shares”);

C.

The Series C Preferred Stock has such terms as set forth in the certificate of
designation for such series of Preferred Stock (the “Series C Certificate of
Designation”) in the form attached hereto as Exhibit C, which shares shall be
convertible into shares of the Company’s Common Stock, par value $0.001 per
share (the “Common Stock”) in accordance with the terms of the Series C
Certificate of Designation (the “Series C Conversion Shares”).; and

D.

The Series D Preferred Stock has such terms as set forth in the certificate of
designation for such series of Preferred Stock (the “Series D Certificate of
Designation” and, together with the Series C Certificate of Designation, the
“Certificates of Designation”) in the form attached hereto as Exhibit D, which
shares shall be convertible into shares of the Company’s Common Stock in
accordance with the terms of the Series C Certificate of Designation (the
“Series D Conversion Shares” and, collectively with the Series C Conversion
Shares, the “Conversion Shares”).

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.Definitions. For the purposes of this Agreement, the following terms shall
have the meanings set forth below:

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.

 

-1-

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Closing” has the meaning set forth in Section 3.1.

“Closing Price” means the consolidated closing bid price per share of Common
Stock for such security on the Principal Trading Market, as reported by
Bloomberg Financial Markets, on Trading Day immediately prior to the date of the
Agreement.

“Company Intellectual Property” means Intellectual Property that is used in the
conduct of the Company’s business as now conducted and as presently proposed to
be conducted.

“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company.

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Conversion Price” shall have the meaning ascribed to such term in the
Certificates of Designation.

“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of the Shares in accordance with the terms of the Certificates
of Designation.

“Disclosure Schedules” has the meaning set forth in Section 4.

“Environmental Laws” has the meaning set forth in Section 4.16.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“GAAP” has the meaning set forth in Section 4.18.

“Governmental Authority” means any foreign, domestic, federal, territorial,
state or local governmental authority, quasi-governmental authority,
instrumentality, court, government or self-regulatory organization, commission,
tribunal or organization or any regulatory, administrative or other agency, or
any political or other subdivision, department or branch of any of the
foregoing.

“Intellectual Property” means all patents, patent applications, trademarks,
trademark applications, service marks, trade names, copyrights, trade secrets,
licenses, domain names, mask works, information and proprietary rights and
processes.

“Intellectual Property Rights” has the meaning set forth in Section 4.15.

“Investor Questionnaire” has the meaning set forth in Section 3.1.

“Irrevocable Transfer Agent Instructions” has the meaning set forth in Section
7.5.

 

-2-

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, financial condition, prospects or business
of the Company, (ii) the legality or enforceability of any of the Transaction
Documents or (iii) the ability of the Company to perform its obligations under
the Transaction Documents; provided, however, that in no event shall any of the
following occurring after the date hereof, alone or in combination, be deemed to
constitute, or be taken into account in determining whether a Material Adverse
Effect has occurred: (i) any effect caused by the announcement or pendency of
the transactions contemplated by the Transaction Documents, or the identity of
any Investor or any of its Affiliates as the purchaser in connection with the
transactions contemplated by this Agreement , (ii) changes in United States
generally accepted accounting principles so long as such changes do not have a
materially disproportionate effect on the Company, (iii) changes in law,
regulation or other binding directives or orders issued by any Governmental
Authority so long as such changes do not have a materially disproportionate
effect on the Company, or (iv) changes in general economic conditions or changes
affecting the industry in which the Company operates generally (as opposed to
Company specific changes) so long as such changes do not have a materially
disproportionate effect on the Company.

“Material Contract” means any contract, instrument or other agreement to which
the Company is a party or by which it is bound which is material to the business
of the Company, including those that have been filed or were required to have
been filed as an exhibit to the SEC Filings pursuant to Item 601(b)(10) of
Regulation S-K.

“NASDAQ” means The NASDAQ Capital Market.

“OFAC” has the meaning set forth in Section 4.26.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Press Release” has the meaning set forth in Section 9.7.

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the Nasdaq Capital Market.

“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Conversion Shares issuable upon
exercise in full of all Shares, ignoring any conversion limits set forth
therein.

“SEC Filings” has the meaning set forth in Section 4.8.

“Shares” has the meaning set forth in the Recitals.

 

-3-

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the 1934 Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

“Subscription Amount” means, as to each Investor, the aggregate amount to be
paid for the Shares purchased hereunder as specified opposite such Investor’s
name on Exhibit B attached hereto, under the column entitled “Aggregate Purchase
Price of Shares” in U.S. Dollars and in immediately available funds.

“Trading Day” means a day on which NASDAQ is open for trading.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE
American, the Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq
Capital Market or the OTC Bulletin Board on which the Common Stock is listed or
quoted for trading on the date in question.

“Transfer Agent” has the meaning set forth in Section 7.5.

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Certificates of Designation and the Irrevocable Transfer
Agent Instructions and any other documents or agreements explicitly contemplated
hereunder.

“USPTO” has the meaning set forth in Section 4.15.

“1933 Act” has the meaning set forth in the Recitals.

“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

2.Purchase and Sale of the Shares. On the Closing Date, upon the terms and
subject to the conditions set forth herein, the Company will issue and sell, and
the Investors will purchase, severally and not jointly, the number of Shares set
forth opposite the name of such Investor under the heading “Number of Shares to
be Purchased” on Exhibit B.

3.Closing.

3.1The closing of the purchase and sale of the Shares (which Shares are set
forth in the Schedule of Investors) pursuant to this Agreement (the “Closing”)
shall be held on the date hereof at the offices of Sheppard, Mullin, Richter &
Hampton LLP, 30 Rockefeller Plaza, New York, New York 10112. At or prior to the
Closing, each Investor shall execute any related agreements or other documents
required to be executed hereunder, dated on or before the Closing Date,
including but not limited to the Investor Questionnaire in the form attached
hereto as Appendix I  (the “Investor Questionnaire”).

3.2On the Closing Date, each Investor shall deliver or cause to be delivered to
the Company the Subscription Amount via wire transfer of immediately available
funds pursuant to the wire instructions delivered to such Investor by the
Company on or prior to the Closing Date.

 

-4-

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

3.3At the Closing, the Company shall deliver or cause to be delivered to each
Investor a number of Shares  registered in the name of the Investor, in the
amount set forth opposite the name of such Investor on Exhibit B attached hereto
(which may be book entry).

4.Representations and Warranties of the Company. The Company (which term, for
purposes of this Article 4, includes the Company’s wholly-owned subsidiaries,
except for Sections 4.2 through 4.6, 4.8, 4.18, 4.22 through 4.24, 4.26 through
4.34, and as specifically otherwise excluded) hereby represents and warrants to
the Investors that, except as set forth in the schedules delivered herewith
(collectively, the “Disclosure Schedules”) or the SEC Filings (as hereinafter
defined), which qualify these representations and warranties in their entirety,
as of the date hereof:

4.1Organization, Good Standing and Qualification. The Company is an entity duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, with the requisite corporate power and authority to own or lease
and use its properties and assets, to execute and deliver the Transaction
Documents, to carry out the provisions of the Transaction Documents, to issue
and sell the Shares and to carry on its business as presently conducted and as
proposed to be conducted as described in the SEC Filings. The Company is not in
violation or default of any of the provisions of its Certificate of
Incorporation, as amended (the “Certificate of Incorporation”), Bylaws (the
“Bylaws”) or other organizational or constitutive documents. The Company is duly
qualified to do business as a foreign entity and is in good standing (to the
extent such concept exists in the relevant jurisdiction) in each jurisdiction in
which the conduct of its business or its ownership or leasing of property makes
such qualification necessary, except to the extent any failure to so qualify has
not had and would not reasonably be expected to have a Material Adverse Effect.

4.2Authorization. The Company has the requisite corporate power and authority
and has taken all requisite corporate action necessary for, and no further
action on the part of the Company, its officers, directors and stockholders is
necessary for, (i) the authorization, execution and delivery of the Transaction
Documents, (ii) the authorization of the performance of all obligations of the
Company hereunder or thereunder, and (iii) the authorization, issuance and
delivery of the Shares. The Company’s execution and delivery of each of the
Transaction Documents and the consummation by it of the transactions
contemplated hereby and thereby have been duly and validly authorized by all
necessary corporate and stockholder action. Each of the Transaction Documents
has been duly executed and delivered by the Company and, assuming due
authorization, execution and delivery by the Investors, constitute valid and
binding obligations of the Company enforceable in accordance with their terms,
except (a) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws of general application affecting enforcement of
creditors’ rights, (b) general principles of equity that restrict the
availability of equitable remedies and (c) to the extent that the enforceability
of indemnification provisions may be limited by applicable laws.

4.3Capitalization. Schedule 4.3 sets forth as of the date hereof (a) the
authorized capital stock of the Company; (b) the number of shares of capital
stock issued and outstanding; (c) the number of shares of capital stock issuable
pursuant to the Company’s stock or equity compensation plans; and (d) the number
of shares of capital stock issuable and reserved for issuance pursuant to
securities (other than the Shares) exercisable for, or convertible into or

 

-5-

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

exchangeable for any shares of capital stock of the Company. All of the issued
and outstanding shares of the Company’s capital stock have been duly authorized
and validly issued and are fully paid, nonassessable and none of such shares
were issued in violation of any pre-emptive rights and any rights of third
parties and such shares were issued in compliance with applicable state and
federal securities law. No Person is entitled to pre-emptive or similar
statutory or contractual rights with respect to the issuance by the Company of
any securities of the Company. Except as set forth in the SEC Filings or as
described on Schedule 4.3, there are no outstanding warrants, options,
convertible securities or other rights, agreements or arrangements of any
character under which the Company is or may be obligated to issue any equity
securities of any kind and except as contemplated by this Agreement. The
issuance and sale of the Shares hereunder will not obligate the Company to issue
shares of Common Stock or other securities to any other Person (other than the
Investors) and will not result in the adjustment of the exercise, conversion,
exchange or reset price of any outstanding security.

4.4Valid Issuance. The Shares have been duly and validly authorized and, when
issued and paid for pursuant to this Agreement, will be validly issued, fully
paid and nonassessable, and shall be free and clear of all encumbrances and
restrictions (other than those created by the Investors), except for
restrictions on transfer set forth in the Transaction Documents or imposed by
applicable securities laws, and shall not be subject to preemptive or similar
rights.  Assuming the accuracy of the representations and warranties of the
Investors in this Agreement, the Shares will be issued in compliance with all
applicable federal and state securities laws. The Conversion Shares, when issued
in accordance with the terms of the Transaction Documents, will be validly
issued, fully paid and nonassessable, free and clear of all Liens imposed by the
Company.  The Company has reserved from its duly authorized capital stock a
number of shares of Common Stock for issuance of the Conversion Shares at least
equal to the Required Minimum on the date hereof. 

4.5Consents. The execution, delivery and performance by the Company of the
Transaction Documents and the actions contemplated thereby, and the offer,
issuance and sale of the Shares require no consent of, action by or in respect
of, or filing with, any Person, court or other federal, state, local or other
governmental authority, governmental body, agency, or official other than
filings that have been made pursuant to applicable state securities laws and
post-sale filings pursuant to applicable state and federal securities laws and
the rules and regulations of NASDAQ, which the Company undertakes to file within
the applicable time periods

4.6Delivery of SEC Filings; Business. True and complete copies of the SEC
Filings are available to the Investors through the Electronic Data Gathering,
Analysis, and Retrieval system (the “EDGAR system”) (other than any information
for which the Company has received confidential treatment from the SEC). At the
time of their respective filing dates, the SEC Filings complied as to form in
all material respects with the requirements of the 1933 Act and the 1934 Act.

4.7No Material Adverse Change. Since June 30, 2018, except as specifically set
forth in a subsequent SEC Filing filed prior to the date hereof, there has not
been:

 

-6-

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

(i)any change in the assets, liabilities, financial condition, prospects or
operating results of the Company from that reflected in the audited financial
statements included in the Company’s Annual Report on Form 10-K for the year
ended June 30, 2018, except for changes in the ordinary course of business which
have not had and would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect;

(ii)any declaration or payment by the Company of any dividend, or any
authorization or payment by the Company of any distribution, on any of the
capital stock of the Company, or any redemption or repurchase by the Company of
any securities of the Company; or

(iii)any other event or condition that, to the Company’s Knowledge, has had or
would reasonably be expected to have a Material Adverse Effect.

4.8SEC Filings. The Company has filed all reports, schedules, forms, statements
and other documents required to be filed by the Company under the 1933 Act and
the 1934 Act, including pursuant to Section 13(a) or 15(d) thereof (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, being collectively referred to herein as the “SEC
Filings”), for the two calendar years preceding the date hereof (or such shorter
period as the Company was required by law or regulation to file such material).
At the time of filing thereof, the SEC Filings complied as to form in all
material respects with the requirements of the 1933 Act or 1934 Act, as
applicable, and, as of their respective dates, did not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.

4.9No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents and the actions contemplated thereby by
the Company and the issuance and sale of the Shares in accordance with the
provisions thereof will not (i) conflict with or result in a breach or violation
of (a) any of the terms and provisions of, or constitute a default under, the
Company’s Certificate of Incorporation or Bylaws, both as in effect on the date
hereof (true and complete copies of which have been made available to the
Investors through the EDGAR system), or (b) assuming the accuracy of the
representations and warranties in Section 5 and subject to the consents required
in accordance with Section 4.5 above, any applicable statute, rule, regulation
or order of any governmental agency or body or any court, domestic or foreign,
having jurisdiction over the Company, or any of their assets or properties, or
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any lien, encumbrance or other adverse claim upon any of the properties or
assets of the Company or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any Material Contract, except in the case of (i)(b) and (ii), for such breaches,
violations or conflicts as would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect. This Section does not relate
to matters with respect to tax status, which are the subject of Section 4.11,
employee relations and labor matters, which are the subject of Section 4.14, and
environmental laws, which are the subject of Section 4.16.

 

-7-

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

4.10Compliance. The Company is not (i) in default under or in violation of (and
no event has occurred that has not been waived that, with notice or lapse of
time or both, would result in a default by the Company under), nor has the
Company received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) in
violation of any judgment, decree or order of any court, arbitrator or
governmental body or (iii) in violation of any statute, rule, ordinance or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as would not have or
reasonably be expected to result in a Material Adverse Effect.

4.11Tax Matters. The Company has filed all tax returns required to have been
filed by the Company with all appropriate governmental agencies and has paid all
taxes shown thereon or otherwise owed by it. The Company has made adequate
charges, accruals and reserves in the applicable financial statements referred
to in Section 4.18 below in respect of all federal, state and foreign income and
franchise taxes for all periods as to which the tax liability of the Company has
not been finally determined, except to the extent of any inadequacy that would
not reasonably be expected to result in a Material Adverse Effect.

4.12Title to Properties. Except as disclosed in the SEC Filings, the Company has
good and marketable title to all real properties and all other properties and
assets owned by them, in each case free from liens, encumbrances and defects,
except such as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect; and except as disclosed in the SEC
Filings, the Company holds any leased real or personal property under valid,
subsisting and enforceable leases with which the Company is in compliance and
with no exceptions, except such as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

4.13Certificates, Authorities and Permits. The Company possesses adequate
certificates, authorities or permits issued by appropriate governmental agencies
or bodies necessary to conduct the business now operated by them and as
presently proposed to be conducted as described in the SEC Filings, except where
failure to so possess would not reasonably be expected to, individually or in
the aggregate, result in a Material Adverse Effect. The Company has not received
any notice of proceedings relating to the revocation or modification of any such
certificate, authority or permit that, if determined adversely to the Company,
would reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.

4.14Labor Matters.

(a)The Company is not a party to or bound by any collective bargaining
agreements or other agreements with labor organizations.

(b)No labor dispute with the employees of the Company, or with the employees of
any principal supplier, manufacturer, customer or contractor of the Company,

 

-8-

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

exists or, to the Company’s Knowledge, is threatened or imminent that would
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

4.15Intellectual Property. The Company owns, possesses, licenses or have other
rights to use, all patents, patent applications, trade and service marks, trade
and service mark applications and registrations, trade names, trade secrets,
inventions, copyrights, licenses, technology, know-how and other intellectual
property rights and similar rights (i) described in the SEC Filings or
(ii) necessary or material for use in connection with the Company’s businesses
(collectively, the “Intellectual Property Rights”), free and clear of all
material liens, security interests, or encumbrances. To the Company’s Knowledge,
the patents, trademarks and copyrights held or licensed by the Company included
within the Intellectual Property Rights are valid, enforceable and subsisting.
To the Company’s Knowledge, there is no infringement by third parties of any of
the Intellectual Property Rights. The Company is unaware of any facts which
could form a reasonable basis for any action, suit, proceeding or claim that the
Company is infringing, misappropriating, diluting or otherwise violating any
rights of others with respect to any of the Company’s products or services,
processes or Intellectual Property Rights. No action, suit, claim or other
proceeding is pending or, to the Company’s Knowledge, is threatened, challenging
the validity, enforceability, scope, registration, ownership or use of any of
the Intellectual Property Rights. No action, suit, claim or other proceeding is
pending or, to the Company’s Knowledge, is threatened, challenging the Company’s
rights in or to any Intellectual Property Rights, and the Company is unaware of
any facts which could form a reasonable basis for any such action, suit,
proceeding or claim. To the Company’s Knowledge, the development, manufacture,
sale, and any currently proposed use of any of the products, proposed products
or processes of the Company referred to in the SEC Filings, in the current or
proposed conduct of the business of the Company, do not currently, and will not
upon commercialization, to the Company’s Knowledge, infringe any right or valid
patent claim of any third party. To the Company’s Knowledge, except as set forth
in the SEC Filings, no third party has any ownership right in or to any
Intellectual Property Rights in any field of use that is exclusively licensed to
the Company, other than any licensor to the Company of such Intellectual
Property Rights. To the Company’s Knowledge, no employee, consultant or
independent contractor is in or has ever been in violation in any material
respect of any term of any employment contract, patent disclosure agreement,
invention assignment agreement, non-competition agreement, non-solicitation
agreement, nondisclosure agreement or any restrictive covenant to or with a
former employer or independent contractor where the basis of such violation
relates to such employee’s employment or independent contractor’s engagement
with the Company or actions undertaken while employed or engaged with the
Company. The Company has taken commercially reasonable measures to protect its
confidential information and trade secrets and to maintain and safeguard the
Intellectual Property Rights, including the execution of appropriate
nondisclosure and confidentiality agreements. To the Company’s Knowledge, the
parties prosecuting such applications have complied with their duty of candor
and disclosure to the United States Patent and Trademark Office (“USPTO”) in
connection with such applications.

4.16Environmental Matters. Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, the Company
is not in violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to

 

-9-

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

hazardous or toxic substances (collectively, “Environmental Laws”), has not
released any hazardous substances regulated by Environmental Law onto any real
property that it owns or operates, and has not received any written notice or
claim that it is liable for any off-site disposal or contamination pursuant to
any Environmental Laws; and there is no pending or, to the Company’s Knowledge,
threatened investigation that would reasonably be expected to lead to such a
claim.

4.17Legal Proceedings. There are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending to which the Company is or
may reasonably be expected to become a party or to which any property of the
Company is or may reasonably be expected to become the subject, except, in each
case, as would not reasonably be expected to have a Material Adverse Effect.
There has not been, and there is not pending or, to the Company’s knowledge,
contemplated, any investigation by the SEC involving the Company or any current
or former director or officer of the Company. The SEC has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company under the 1933 Act or the 1934 Act.

4.18Financial Statements. The financial statements included in each SEC Filing
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing (or to the extent corrected by a subsequent restatement) and present
fairly, in all material respects, the financial position of the Company as of
the dates shown and its results of operations and cash flows for the periods
shown, subject in the case of unaudited financial statements to normal,
immaterial year-end audit adjustments, and such financial statements have been
prepared in conformity with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”)
(except as may be disclosed therein or in the notes thereto, and except that the
unaudited financial statements may not contain all footnotes required by GAAP,
and, in the case of quarterly financial statements, as permitted by Form 10-Q
under the 1934 Act).

4.19Insurance Coverage. The Company maintains insurance covering its properties,
operations, personnel and businesses as the Company reasonably deems
commercially adequate, given the Company’s business; the Company reasonably
believes such insurance insures against such losses and risks in accordance with
customary industry practice to protect the Company and its businesses and which
is commercially reasonable for the current conduct of its business; all such
insurance is fully in force on the date hereof.

4.20Foreign Corrupt Practices. The Company has not, and to the Company’s
Knowledge, no agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of FCPA.

 

 

-10-

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

4.21Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company or, to the Company’s Knowledge, an Investor for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Company.

4.22No Directed Selling Efforts or General Solicitation. Neither the Company nor
any Person acting on its behalf has conducted any general solicitation or
general advertising (as those terms are used in Regulation D) in connection with
the offer or sale of any of the Shares. The Company has offered the Shares for
sale only to the Investors and certain other “accredited investors” within the
meaning of Rule 501 under the 1933 Act.

4.23No Integrated Offering. Neither the Company nor any Person acting on its
behalf has, directly or indirectly, made any offers or sales of any Company
security or solicited any offers to buy any Company security, under
circumstances that would adversely affect reliance by the Company on Section
4(a)(2) for the exemption from registration for the transactions contemplated
hereby or would require registration of the Shares under the 1933 Act.

4.24Private Placement. Assuming the accuracy of the representations and
warranties of the Investors set forth in Section 5, the offer and sale of the
Shares to the Investors as contemplated hereby is exempt from the registration
requirements of the 1933 Act. The issuance and sale of the Shares does not
contravene the rules and regulations of NASDAQ.

4.25Questionable Payments. Neither the Company nor, to the Company’s Knowledge,
any of the current or former directors, officers, employees, agents or other
Persons acting on behalf of the Company, has on behalf of the Company: (a) used
any corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets which is in violation of law; (d) made any
false or fictitious entries on the books and records of the Company; or (e) made
any unlawful rebate, payoff, influence payment, kickback, bribe or other
unlawful payment of any nature. Neither the Company nor, to the Company’s
Knowledge, any of the current or former directors, officers, employees, agents
or other Persons acting on behalf of the Company is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the sale of the Shares, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person or entity, towards any sales or operations in Cuba, Iran, Syria, Sudan,
Myanmar or any other country sanctioned by OFAC or for the purpose of financing
the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.

4.26Transactions with Affiliates. Except as disclosed in the SEC Filings, no
transaction with the Company required to be disclosed in the SEC Filings
pursuant to Item 404 of Regulation S-K exists as of the date hereof that has not
so been disclosed.

 

-11-

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

4.27Sarbanes-Oxley; Internal Controls. The Company is in compliance in all
material respects with any and all applicable requirements of the Sarbanes-Oxley
Act of 2002 that are effective as of the date hereof, and any and all applicable
rules and regulations promulgated by the SEC thereunder that are effective as of
the date hereof and as of the Closing Date.  The Company has established and
maintains disclosure controls and procedures (as defined in Rules 13a-15 and
15d-15 under the 1934 Act), that have been designed to ensure that material
information relating to the Company is made known to the Company’s principal
executive officer and its principal financial officer by others within those
entities and sufficient to provide reasonable assurance that (i) transactions
are executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liabilities is permitted
only in accordance with management’s general or specific authorization, and
(iv) the recorded accountability for assets and liabilities is compared with the
existing assets and liabilities at reasonable intervals and appropriate action
is taken with respect to any differences. Since the end of the Company’s most
recent audited fiscal year, to the Company’s Knowledge, there have been no
significant deficiencies or material weakness detected in the Company’s internal
control over financial reporting (whether or not remediated) and no change in
the Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting. The Company is not aware of any change in its
internal controls over financial reporting that has occurred during its most
recent fiscal quarter that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

4.28Investment Company. The Company is not required to be registered as, and is
not an Affiliate of, and immediately following the Closing will not be required
to register as, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

4.29Bad Actor Disqualification. Neither of the Company, nor any predecessor or
affiliated issuer of the Company, nor any director, executive officer or other
officer of the Company or, to the Company’s Knowledge, any beneficial owner of
20% or more of the Company’s outstanding voting equity securities, calculated on
the basis of voting power, or any promoter connected with the Company in any
capacity, is subject to any of the “bad actor” disqualifications within the
meaning of Rule 506(d) under the 1933 Act, except for a disqualification event
covered by Rule 506(d)(2) or (d)(3).

4.30Takeover Protections; Rights Agreements. The Company and the Board of
Directors of the Company have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s charter documents or the laws of its
state of incorporation that is or could reasonably be expected to become
applicable to any of the Investors as a result of the Investors and the Company
fulfilling their obligations or exercising their rights under the Transaction
Documents, including, without limitation, the Company’s issuance of the Shares
and the Investors’ ownership of the Shares.

 

-12-

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

4.31Listing and Registration Requirements.  The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the 1934 Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the 1934 Act nor has the
Company received any notification that the Commission is contemplating
terminating such registration.  The Company has not, in the 12 months preceding
the date hereof, received a notice letter from any trading market on which the
Common Stock is or has been listed or quoted to the effect that the Company is
not in compliance with the listing or maintenance requirements of such market.
The Common Stock is currently eligible for electronic transfer through the
Depository Trust Company or another established clearing corporation and the
Company is current in payment of the fees to the Depository Trust Company (or
such other established clearing corporation) in connection with such electronic
transfer.

4.32Disclosure.  The Company understands and confirms that the Investors will
rely on the foregoing representation in effecting transactions in securities of
the Company.  All of the disclosure furnished by or on behalf of the Company to
the Investors regarding the Company its businesses and the transactions
contemplated hereby, including the Disclosure Schedules to this Agreement, is
true and correct and does not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading.   The press releases disseminated by the Company during the twelve
months preceding the date of this Agreement taken as a whole, and in light of
disclosures in the SEC Filings, do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made and when made, not misleading.  The
Company acknowledges and agrees that no Investor makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 5 hereof.

4.33No Disagreements with Accountants and Lawyers.  There are no disagreements
of any kind presently existing, or reasonably anticipated by the Company to
arise, between the Company and the accountants and lawyers formerly or presently
employed by the Company and the Company is current with respect to any fees owed
to its accountants and lawyers which could affect the Company’s ability to
perform any of its obligations under any of the Transaction Documents.

4.34Acknowledgment Regarding Investors’ Purchase of Shares.  The Company
acknowledges and agrees that each of the Investors is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby.  The Company further acknowledges
that no Investor is acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Investor or any of
their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Investors’ purchase of the Shares.  The Company further represents to each
Investor that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

 

-13-

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

5.Representations and Warranties of the Investors. Each of the Investors hereby
severally, and not jointly, represents and warrants to the Company that:

5.1Authority and Capacity. Investor has all requisite authority and capacity to
enter into and consummate the transactions contemplated by the Transaction
Documents and to carry out its obligations hereunder and thereunder, and to
invest in the Shares pursuant to the Transaction Documents.

5.2Authorization. The execution, delivery and performance by Investor of the
Transaction Documents to which such Investor is a party have been duly
authorized and each has been duly executed and when delivered will constitute
the valid and legally binding obligation of such Investor, enforceable against
such Investor in accordance with their respective terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability, relating to or affecting creditors’ rights generally.

5.3Purchase Entirely for Own Account. The Shares to be received by Investor
hereunder will be acquired for Investor’s own account, not as nominee or agent,
and not with a view to the resale or distribution of any part thereof in
violation of the 1933 Act; provided, however, that by making the representations
herein, such Investor does not agree to hold any of the Shares for any minimum
period of time and reserves the right, subject to the provisions of this
Agreement, at all times to sell or otherwise dispose of all or any part of such
Shares pursuant to an effective registration statement under the Securities Act
or under an exemption from such registration and in compliance with applicable
federal and state securities laws. Investor is acquiring the Shares hereunder in
the ordinary course of its business. Investor does not presently have any
agreement, plan or understanding, directly or indirectly, with any Person to
distribute or effect any distribution of any of the Shares to or through any
person or entity. Investor is not a broker-dealer registered with the SEC under
the 1934 Act or an entity engaged in a business that would require it to be so
registered.

5.4Investment Experience. Investor acknowledges that it can bear the economic
risk and complete loss of its investment in the Shares and has such knowledge
and experience in financial or business matters that it is capable of evaluating
the merits and risks of the investment contemplated hereby.

5.5Disclosure of Information. Investor has had an opportunity to receive, review
and understand all information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Shares, and has
conducted and completed its own independent due diligence. Based on the
information Investor has deemed appropriate, it has independently made its own
analysis and decision to enter into the Transaction Documents. Investor has
sought its own professional advice as it has considered necessary to make an
informed decision with respect to its acquisition of the Shares. Neither such
inquiries nor any other due diligence investigation conducted by Investor shall
modify, limit or otherwise affect Investor’s right to rely on the Company’s
representations and warranties contained in this Agreement and the information
contained in the SEC Filings.

 

-14-

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

5.6Restricted Securities. Investor understands that the Shares are characterized
as “restricted securities” under the U.S. federal securities laws inasmuch as
they are being acquired from the Company in a transaction not involving a public
offering and that under such laws and applicable regulations, such securities
may be resold without registration under the 1933 Act only in certain limited
circumstances.

5.7Legends. It is understood that, except as provided below, certificates
evidencing the Shares may bear the following or any similar legend:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (i) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (ii) UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.”

If required by the authorities of any state in connection with the issuance of
sale of the Shares, the legend required by such state authority.

5.8Accredited Investor. At the time Investor was offered the Shares, he was and,
as of the date hereof is, an “accredited investor” within the meaning of Rule
501 under the 1933 Act and has executed and delivered to the Company its
Investor Questionnaire, which Investor represents and warrants is true, correct
and complete. Investor is a sophisticated investor with sufficient knowledge and
experience in investing in private equity transactions to properly evaluate the
risks and merits of its purchase of the Shares. Investor has determined based on
its own independent review and such professional advice as it deems appropriate,
that its purchase of the Shares and participation in the transactions
contemplated by the Transaction Documents (i) are fully consistent with its
financial needs, objectives and condition, (ii) comply and are fully consistent
with all investment policies, guidelines and other restrictions applicable to
such Investor, (iii) have been duly authorized and approved by all necessary
action, (iv) do not and will not violate or constitute a default under any law,
rule, regulation, agreement or other obligation by which such Investor is bound
and (v) are a fit, proper and suitable investment, notwithstanding the
substantial risks inherent in investing in or holding the Shares.

 

-15-

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

5.9No General Solicitation. Investor did not learn of the investment in the
Shares as a result of any general solicitation or general advertising.

5.10Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company or Investor for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of Investor.

5.11Short Sales and Confidentiality Prior to the Date Hereof. Other than
consummating the transactions contemplated hereunder, Investor has not, nor has
any Person acting on behalf of or pursuant to any understanding with Investor,
directly or indirectly executed any purchases or sales, including Short Sales,
of the securities of the Company during the period commencing as of the time
that such Investor was first contacted by the Company, the Placement Agents or
any other Person regarding the transactions contemplated by the Transaction
Documents and ending immediately prior to the date hereof. Notwithstanding the
foregoing, in the case of an Investor that is a multi-managed investment vehicle
whereby separate portfolio managers manage separate portions of such Investor’s
assets and the portfolio managers have no direct knowledge of the investment
decisions made by the portfolio managers managing other portions of such
Investor’s assets, the representation set forth above shall only apply with
respect to the portion of assets managed by the portfolio manager that made the
investment decision to purchase the Shares covered by this Agreement. Other than
to other Persons who are party to this Agreement or Investor’s agents and
advisors, Investor has maintained the confidentiality of all disclosures made to
it in connection with this transaction (including the existence and terms of
this transaction). Notwithstanding the foregoing, for avoidance of doubt,
nothing contained herein shall constitute a representation or warranty, or
preclude any actions, with respect to the identification of the availability of,
or securing of, available shares to borrow in order to effect Short Sales or
similar transactions in the future.

5.12No Government Recommendation or Approval. Investor understands that no
United States federal or state agency, or similar agency of any other country,
has reviewed, approved, passed upon, or made any recommendation or endorsement
of the Company or the purchase of the Shares.

5.13No Intent to Effect a Change of Control; Ownership. Investor has no present
intent to effect a “change of control” of the Company as such term is understood
under the rules promulgated pursuant to Section 13(d) of the 1934 Act and under
the rules of NASDAQ.

5.14No Conflicts. The execution, delivery and performance by Investor of the
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of Investor (if Investor is an entity) or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which Investor is a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws) applicable to Investor, except in the case of clauses (ii) and
(iii) above, for such conflicts, defaults, rights or violations which would not,

 

-16-

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

individually or in the aggregate, reasonably be expected to have a material
effect on the ability of Investor to perform its obligations under the
Transaction Documents.

5.15No Rule 506 Disqualifying Activities. Investor has not taken any of the
actions set forth in, and is not subject to, the disqualification provisions of
Rule 506(d)(1) of the 1933 Act.

5.16Residency. Investor is a resident of the jurisdiction specified below its
address on the Schedule of Investors.

The Company acknowledges and agrees that the representations contained in this
Section 5 shall not modify, amend or affect such Investor’s right to rely on the
Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transactions contemplated hereby.

6.Conditions to Closing.

6.1Conditions to the Investors’ Obligations. The obligation of each Investor to
purchase Shares at the Closing is subject to the fulfillment, to Investor’s
satisfaction, on or prior to the Closing Date, of the following conditions, any
of which may be waived by an Investor (as to itself only):

(a)The representations and warranties made by the Company in Section 4 hereof
shall be true and correct in all material respects (except for those
representations and warranties which are qualified as to materiality, in which
case such representations and warranties shall be true and correct in all
respects) as of the date hereof and on the Closing Date, as though made on and
as of such date, except to the extent any such representation or warranty
expressly speaks as of an earlier date, in which case such representation or
warranty shall be true and correct as of such earlier date. The Company shall
have performed in all material respects all obligations and covenants herein
required to be performed by it on or prior to the Closing Date.

(b)[INTENTIONALLY OMITTED]

(c)[INTENTIONALLY OMITTED.]

(d)The Company shall have filed with NASDAQ a Notification Form: Listing of
Additional Shares for the listing of the Shares and NASDAQ shall have approved
the listing of the Shares.

(e)No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.

 

-17-

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

(f)No stop order or suspension of trading shall have been imposed by NASDAQ, the
SEC or any other governmental or regulatory body with respect to public trading
in the Common Stock.

(g)The Company shall provide the Investors with a certificate, signed by an
officer or director of the Company who is not a party to this Agreement, that
all the conditions contained in this Section 6.1 have been met.

6.2Conditions to Obligations of the Company. The Company’s obligation to sell
and issue Shares at the Closing is subject to the fulfillment to the
satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company:

(a)The representations and warranties made by the Investors in Section 5 hereof
shall be true and correct in all material respects (except for those
representations and warranties which are qualified as to materiality, in which
case such representations and warranties shall be true and correct in all
respects) as of the date hereof and on the Closing Date, as though made on and
as of such date, except to the extent any such representation or warranty
expressly speaks as of an earlier date, in which case such representation or
warranty shall be true and correct as of such earlier date. The Investors shall
have performed in all material respects all obligations and covenants herein
required to be performed by them on or prior to the Closing Date.

(b)Each Investor shall have executed and delivered an Investor Questionnaire.

(c)[INTENTIONALLY OMITTED]

(d)Any Investor purchasing Shares at the Closing shall have paid in full its
Subscription Amount to the Company.

(e)NASDAQ shall have approved the listing of the Common Stock and Conversion
Shares.

7.Covenants and Agreements of the Company.

7.1[INTENTIONALLY OMITTED].

7.2[INTENTIONALLY OMITTED].

7.3[INTENTIONALLY OMITTED.]

7.4Form D. The Company agrees to timely file a Form D with respect to the Shares
as required under Regulation D and to provide a copy thereof, promptly upon
request of an Investor.

7.5Removal of Legends. In connection with the removal of any legend pursuant to
an effective registration statement under the 1933 Act covering the resale of
such

 

-18-

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

Shares, the removal of any legend pursuant to Rule 144 or pursuant to any other
exemption under the 1933 Act such that the purchaser acquires freely tradable
shares and upon compliance by the Investor with the requirements of this
Agreement, the Company shall cause the transfer agent for the Common Stock (the
“Transfer Agent”) to timely remove any restrictive legends related to the book
entry account holding such Shares and make a new, unlegended entry for such book
entry Shares sold or disposed of without restrictive legends, provided that the
Company has received customary representations and other documentation
reasonably acceptable to the Company in connection therewith. Subject to receipt
by the Company of customary representations and other documentation reasonably
acceptable to the Company in connection therewith, upon the earlier of such time
as the Shares (i) have been sold or transferred pursuant to an effective
registration statement, (ii) such time as the Shares have been sold pursuant to
Rule 144, or (iii) are eligible for resale under Rule 144(b)(1) or any successor
provision, the Company shall (A) deliver to the Transfer Agent irrevocable
instructions in the form of Exhibit E attached hereto (the “Irrevocable Transfer
Agent Instructions”), and (B) cause its counsel to deliver, at Company’s sole
expense, to the Transfer Agent one or more opinions to the effect that the
removal of such legends in such circumstances may be effected under the 1933
Act. The Company shall be responsible for all fees (with respect to its Transfer
Agent, counsel, DTC or otherwise) associated with such issuance. The Company
represents and warrants that no instruction other than the Irrevocable Transfer
Agent Instructions referred to in this Section 7.5 (or instructions that are
consistent therewith) will be given by the Company to its Transfer Agent in
connection with this Agreement, and that the Shares shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents and applicable
law. The Company acknowledges that a breach by it of its obligations under this
Section 7.5 will cause irreparable harm to an Investor. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 7.5 will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 7.5, that an
Investor shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.

7.6Short Sales and Confidentiality After the Date Hereof. Each Investor
covenants that neither it nor any Affiliates acting on its behalf or pursuant to
any understanding with it will execute any Short Sales during the period from
the date hereof until the earlier of such time as (i) after the transactions
contemplated by this Agreement are first publicly announced or (ii) this
Agreement is terminated in full. Each Investor covenants that until such time as
the transactions contemplated by this Agreement are publicly disclosed by the
Company, such Investor will maintain the confidentiality of all disclosures made
to it in connection with this transaction (including the existence and terms of
this transaction). Each Investor understands and acknowledges that the SEC
currently takes the position that coverage of short sales of shares of the
Common Stock “against the box” prior to effectiveness of a resale registration
statement with securities included in such registration statement would be a
violation of Section 5 of the 1933 Act, as set forth in Item 239.10 of the 1933
Act Rules Compliance and Disclosure Interpretations compiled by the Office of
Chief Counsel, Division of Corporation Finance.

7.7Until the earliest of the time that no Investor owns Shares, the Company
covenants to maintain the registration of the Common Stock under Section 12(b)
or 12(g) of the

 

-19-

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

1934 Act and to timely file (or obtain extensions in respect thereof and file
within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the 1934 Act even if the Company is
not then subject to the reporting requirements of the 1934 Act.    

7.8Shareholder Rights Plan. No claim will be made or enforced by the Company or,
with the consent of the Company, any other Person, that any Investor is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Investor could be deemed to trigger the provisions of any such plan
or arrangement, in either case solely by virtue of receiving Shares under the
Transaction Documents

7.9Delivery of Shares After Closing. The Company shall deliver, or cause to be
delivered, the respective Shares purchased by each Investor to such Investor
within three (3) Trading Days of the Closing Date.

7.10Use of Proceeds. Except as set forth on Schedule 7.10 attached hereto, the
Company shall use the net proceeds from the sale of the Shares hereunder for
operating expenses and working capital purposes and shall not use such proceeds
in violation of FCPA or OFAC regulations.

7.11Reservation of Securities.

7.11.1The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in such amount
as may then be required to fulfill its obligations in full under the Transaction
Documents but in no event less than the Required Minimum.

7.11.2If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than 130% of the Required Minimum on
such date, then the Board of Directors shall use commercially reasonable efforts
to amend the Company’s certificate or articles of incorporation to increase the
number of authorized but unissued shares of Common Stock to at least the
Required Minimum at such time, as soon as possible and in any event not later
than the 75th day after such date; provided that the Company will not be
required at any time to authorize a number of shares of Common Stock greater
than the maximum remaining number of shares of Common Stock that could possibly
be issued after such time pursuant to the Transaction Documents.

8.Survival and Indemnification.

8.1Survival. Subject to applicable statute of limitations, the representations,
warranties, covenants, and agreements contained in this Agreement shall survive
the Closing and the delivery of the Shares.

8.2Indemnification by the Company. The Company agrees to indemnify and hold
harmless each of the Investors, the employees, agents of each Investor (each, an
“Indemnified Party”), against any losses, claims, damages, liabilities or
expenses, joint or several, to which such Indemnified Party may become subject
under the 1933 Act, the 1934 Act,

 

-20-

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

or any other federal or state statutory law or regulation (including in
settlement of any litigation, if such settlement is effected with the written
consent of the Company), insofar as such losses, claims, damages, liabilities or
expenses (or actions in respect thereof as contemplated below) arise out of or
are based in whole or in part on the inaccuracy in the representations,
warranties, covenants or agreements of the Company contained in this Agreement
or in the other Transaction Documents or the failure of the Company to perform
its obligations hereunder, or any action instituted against an Investor in any
capacity, or any of them or their respective Affiliates, by any stockholder of
the Company who is not an Affiliate of such investor, with respect to any of the
transactions contemplated by the Transaction Documents, and will reimburse each
Indemnified Party for legal and other expenses reasonably incurred as such
expenses are reasonably incurred by such Indemnified Party in connection with
investigating, defending, settling, compromising or paying such loss, claim,
damage, liability, expense or action; provided, however, that the Company will
not be liable in any such case to the extent that any such loss, claim, damage,
liability or expense arises out of or is based upon (i) the failure of such
Indemnified Party to comply with the covenants and agreements contained herein,
or (ii) the inaccuracy of any representations made by such Indemnified Party
herein.

8.3 Indemnification by Investor. The Investor shall indemnify and hold harmless
the Company, its directors, officers, and employees, each Person who controls
the Company (within the meaning of Section 15 of the Securities Act and Section
20 of the Exchange Act) and the directors, officers, partners, members or
employees of such controlling Persons (each, a “Company Indemnified Party”),
against any losses, claims, damages, liabilities or expenses to which Company
Indemnified Party may become subject, under the 1933 Act, the 1934 Act, or any
other federal or state statutory law or regulation (including in settlement of
any litigation, if such settlement is effected with the written consent of such
Investor) insofar as such losses, claims, damages, liabilities or expenses (or
actions in respect thereof as contemplated below) arise out of or are based upon
(i) any failure by the Investor to comply with the covenants and agreements
contained herein or (ii) the inaccuracy of any representation made by the
Investor herein, in each case to the extent, and will reimburse each Company
Indemnified Party for any legal and other expense reasonably incurred, as such
expenses are reasonably incurred by such Company Indemnified Party in connection
with investigating, defending, settling, compromising or paying any such loss,
claim, damage, liability, expense or action, provided, however, that the
foregoing indemnity shall not apply to any damages which resulted from a breach
of any of the Company’s representations, warranties, covenants or agreements
contained in this Agreement or other Transaction Documents or from the Company’s
gross negligence or willful misconduct. No Investor shall be liable for the
indemnification obligations of any other Investor and no investor’s liability
shall exceed their Subscription Amount.

8.4Indemnification Procedure. Promptly after any Indemnified Party has received
notice of any indemnifiable claim hereunder, or the commencement of any action,
suit or proceeding by a third Person, which the Indemnified Party believes in
good faith is an indemnifiable claim under this Agreement, the Indemnified Party
shall give the indemnitor hereunder (the “Indemnifying Party”) written notice of
such claim or the commencement of such action, suit or proceeding, but failure
to so notify the Indemnifying Party will not relieve the Indemnifying Party from
any liability it may have to such Indemnified Party hereunder except to the
extent that the Indemnifying Party is materially prejudiced by such failure.
Such notice shall state the nature and the basis of such claim to the extent
then known. The Indemnifying Party

 

-21-

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

shall have the right to defend and settle, at its own expense and by its own
counsel who shall be reasonably acceptable to the Indemnified Party, any such
matter as long as the Indemnifying Party pursues the same diligently and in good
faith. If the Indemnifying Party undertakes to defend or settle, it shall
promptly notify the Indemnified Party of its intention to do so, and the
Indemnified Party shall cooperate with the Indemnifying Party and its counsel in
all commercially reasonable respects in the defense thereof and the settlement
thereof. Such cooperation shall include, but shall not be limited to, furnishing
the Indemnifying Party with any books, records and other information reasonably
requested by the Indemnifying Party and in the Indemnified Party’s possession or
control. Such cooperation of the Indemnified Party shall be at the cost of the
Indemnifying Party. After the Indemnifying Party has notified the Indemnified
Party of its intention to undertake to defend or settle any such asserted
liability, and for so long as the Indemnifying Party diligently pursues such
defense, the Indemnifying Party shall not be liable for any additional legal
expenses incurred by the Indemnified Party in connection with any defense or
settlement of such asserted liability; provided, however, that the Indemnified
Party shall be entitled (a) at its expense, to participate in the defense of
such asserted liability and the negotiations of the settlement thereof and
(b) if (i) the Indemnifying Party has failed to assume the defense or employ
counsel reasonably acceptable to the Indemnified Party or (ii) if the defendants
in any such action include both the Indemnified Party and the Indemnifying Party
and counsel to the Indemnified Party shall have concluded that there may be
reasonable defenses available to the Indemnified Party that are different from
or in addition to those available to the Indemnifying Party or if the interests
of the Indemnified Party reasonably may be deemed to conflict with the interests
of the Indemnifying Party, then the Indemnified Party shall have the right to
select a separate counsel and to assume such legal defense and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other expenses related to such participation to be
reimbursed by the Indemnifying Party as incurred. Notwithstanding any other
provision of this Agreement, the Indemnifying Party shall not settle any
indemnified claim without the consent of the Indemnified Party, unless the
settlement thereof imposes no liability or obligation on, and includes a
complete release from liability of, and does not include any admission of
wrongdoing or malfeasance by, the Indemnified Party.

9.Miscellaneous.

9.1Successors and Assigns. This Agreement may not be assigned by a party hereto
without the prior written consent of the Company or the Investors, as
applicable. The provisions of this Agreement shall inure to the benefit of and
be binding upon the respective permitted successors and assigns of the parties.
Without limiting the generality of the foregoing, in the event that the Company
is a party to a merger, consolidation, share exchange or similar business
combination transaction in which the Common Stock is converted into the equity
securities of another Person, from and after the effective time of such
transaction, such Person shall, by virtue of such transaction, be deemed to have
assumed the obligations of the Company hereunder, the term “Company” shall be
deemed to refer to such Person and the term “Shares” shall be deemed to refer to
the securities received by the Investors in connection with such transaction.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective permitted successors and
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

 

-22-

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

9.2Counterparts; Faxes; E-mail. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile or e-mail, which shall be deemed an original.

9.3Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

9.4Notices. All notices and other communications under this Agreement must be in
writing and are deemed duly delivered when (a) delivered if delivered personally
or by nationally recognized overnight courier service (costs prepaid), (b) sent
by facsimile with confirmation of transmission by the transmitting equipment
(or, the first Business Day following such transmission if the date of
transmission is not a Business Day) or (c) received or rejected by the
addressee, if sent by United States of America certified or registered mail,
return receipt requested; in each case to the following addresses or facsimile
numbers and marked to the attention of the individual (by name or title)
designated below (or to such other address, facsimile number or individual as a
party may designate by notice to the other parties):

If to the Company:

Astrotech Corporation

201 W. 5th Street, Suite 1275

Austin, Texas 78701

Attention: Eric Stober

 

With a copy (which will not constitute notice) to:

Sheppard, Mullin, Richter & Hampton LLP

30 Rockefeller Plaza, 39th Floor

New York, New York 10112

E-Mail: jhempill@sheppardmullin.com

Attn: John Hempill, Esq.

 

If to the Investors:

to the addresses set forth on the signature pages hereto.

 

9.5Expenses.  Except as expressly set forth in the Transaction Documents to the
contrary, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.  The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of the Shares to the Investors.

9.6Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a

 

-23-

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

particular instance and either retroactively or prospectively), only with the
written consent of the Company and (a) prior to the Closing, Investors that
agreed to purchase a majority of the Shares to be issued and sold pursuant to
this Agreement and (b) following the Closing, the Required Investors.
Notwithstanding the foregoing, this Agreement may not be amended and the
observance of any term of this Agreement may not be waived with respect to any
Investor without the written consent of such Investor unless such amendment or
waiver applies to all Investors in the same fashion. Any amendment or waiver
effected in accordance with this paragraph shall be binding upon (i) prior to
Closing, each Investor and (ii) following the Closing, each holder of any Shares
purchased under this Agreement at the time outstanding, and in each case, each
future holder of all such Shares and the Company.

9.7Publicity. Except as set forth below, no public release or announcement
concerning the transactions contemplated hereby shall be issued by the Company
or the Investors without the prior written consent of the Company (in the case
of a release or announcement by the Investors) or the Investors (in the case of
a release or announcement by the Company) (which consents shall not be
unreasonably withheld), except as such release or announcement may be required
by law or the applicable rules or regulations of any securities exchange or
securities market, in which case the Company or the Investors, as the case may
be, shall allow the Investors or the Company, as applicable, to the extent
reasonably practicable in the circumstances, reasonable time to comment on such
release or announcement in advance of such issuance. By 9:00 A.M. (New York City
time) on the Trading Day immediately following the date of this Agreement, the
Company shall issue a press release disclosing all material terms of
transactions contemplated by this Agreement (the “Press Release”). No later than
5:30 p.m. (New York City time) on the fourth Business Day following the date of
this Agreement, the Company will file a Current Report on Form 8-K (the “8-K”)
attaching the press release described in the foregoing sentence as well as
copies of the Transaction Documents. Notwithstanding the foregoing or anything
to the contrary in this Agreement, each Investor shall remain subject to the
obligations contained in any separate agreement with respect to the
non-disclosure or confidentiality of any information provided by the Company to
such Investor in connection with such Investor’s evaluation of the transactions
contemplated hereby and acknowledges that the federal securities laws prohibit
the purchase or sale of securities while in possession of material, nonpublic
information.

9.8Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

9.9Entire Agreement. This Agreement, including the signature pages, Exhibits,
Appendices and the Disclosure Schedules, and the other Transaction Documents
constitute the entire agreement among the parties hereof with respect to the
subject matter hereof and thereof and supersede all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter hereof and thereof.

 

-24-

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

9.10Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

9.11Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of Texas without regard to the choice of law principles thereof. Each of
the parties hereto irrevocably submits to the exclusive jurisdiction of the
courts of the State of Texas located in Travis County and the United States
District Court for the Western District of Texas for the purpose of any suit,
action, proceeding or judgment relating to or arising out of this Agreement and
the transactions contemplated hereby. Service of process in connection with any
such suit, action or proceeding may be served on each party hereto anywhere in
the world by the same methods as are specified for the giving of notices under
this Agreement. Each of the parties hereto irrevocably consents to the
jurisdiction of any such court in any such suit, action or proceeding and to the
laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

9.12Independent Nature of Investors’ Obligations and Rights. The obligations of
each Investor under any Transaction Document are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Shares pursuant
to the Transaction Documents has been made by such Investor independently of any
other Investor. Nothing contained herein or in any Transaction Document, and no
action taken by any Investor pursuant thereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Investor acknowledges that no
other Investor has acted as agent for such Investor in connection with making
its investment hereunder and that no Investor will be acting as agent of such
Investor in connection with monitoring its investment in the Shares or enforcing
its rights under the Transaction Documents. Each Investor shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Investor to be joined as an
additional party in any proceeding for such purpose.

[remainder of page intentionally left blank]




 

-25-

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

COMPANY:ASTROTECH CORPORATION

 

 

By:

Name:

Title:




 

-26-

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

 

EXHIBIT A

Schedule of Investors

 



Investor Name and Address

Number of Shares of Series C Preferred Stock to be Purchased

 

Number of Shares of Series D Preferred Stock to be Purchased

Aggregate Purchase Price of Shares

Thomas Pickens III

2901 Scenic Dr.

Austin, TX  78703

 

0

280,898

$999,996.88

 

Winn Interests Ltd.

800 N. Shoreline, 19th Floor, N. Tower

Corpus Christi, TX  78401-3700

280,898

0

$999,996.88

 

TOTAL

280,898

280,898

$1,999,993.76

 

 

 

 

 

 




 

-27-

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT B

Shares Purchased

 

Investor Name and Address

Number of Shares of Series C Preferred Stock to be Purchased

 

Number of Shares of Series D Preferred Stock to be Purchased

Aggregate Purchase Price of Shares

Thomas Pickens III

0

280,898

$999,996.88

 

Winn Interests, Ltd.

280,898

0

$999,996.88

 

TOTAL

280,898

280,898

$1,999,993.76

 




 

-28-

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

SCHEDULE 4.3

Capitalization

(a): As of March 31, 2019, the Company’s authorized capital stock consisted of:

Preferred Stock – 2,500,000 shares

Common Stock – 15,000,000 shares

(b): The shares of capital stock issued and outstanding as of March 31, 2019
(excluding treasury stock) consisted of 5,776,509 shares of Common Stock and 0
shares of Preferred Stock.

(c) 206,750 shares of the Company’s common stock were issuable pursuant to
outstanding awards under the Company’s equity compensation plans as of March 31,
2019. 345,586 shares of the Company’s common stock were reserved for future
issuance pursuant to future awards under the Company’s equity compensation plans
as of March 31, 2019.

(d): As of March 31, 2019, the Company had an aggregate of 0 shares of Common
Stock underlying outstanding warrants.

 

 

-29-

 

 

 

 

 